EXHIBIT 10.1 CREDIT AGREEMENT $6,000,000 Dated as of August 6, 2007 by and among DEEP DOWN, INC., as Borrower, THE FINANCIAL INSTITUTIONS FROM TIME TO TIME PARTY HERETO, as Lenders, and PROSPECT CAPITAL CORPORATION, as Agent TABLE OF CONTENTS Page ARTICLE I DEFINITIONS; CERTAIN TERMS 1 Section 1.01 Definitions 1 Section 1.02 Terms Generally 15 Section 1.03 Accounting and Other Terms 15 Section 1.04 Time References 15 ARTICLE II THE LOANS . 15 Section 2.01 Commitments 15 Section 2.02 Making the Loans 16 Section 2.03 Repayment of Loans; Evidence of Debt 16 Section 2.04 Interest 17 Section 2.05 Reduction of Commitment; Prepayment of Loans 18 Section 2.06 Structuring Fee 19 Section 2.07 Taxes 19 ARTICLE III FEES, PAYMENTS AND OTHER COMPENSATION 20 Section 3.01 Payments; Computations, Statements and Debt Service Reserve Account 20 Section 3.02 Sharing of Payments, Etc 21 Section 3.03 Apportionment of Payments 21 ARTICLE IV CONDITIONS TO LOANS 22 Section 4.01 Conditions Precedent to Effectiveness 22 ARTICLE V REPRESENTATIONS AND WARRANTIES 25 Section 5.01 Organization, Good Standing, Etc 25 Section 5.02 Authorization, Etc 25 Section 5.03 Governmental Approvals 25 Section 5.04 Enforceability of Loan Documents 25 Section 5.05 Capitalization; Subsidiaries 26 Section 5.06 Litigation; Commercial Tort Claims 26 Section 5.07 Financial Condition. 26 Section 5.08 Compliance with Law, Etc 26 Section 5.09 ERISA 26 Section 5.10 Taxes, Etc 27 Section 5.11 Regulations T, U and X 27 Section 5.12 Nature of Business 27 Section 5.13 Adverse Agreements, Etc 27 Section 5.14 Permits, Etc 28 Section 5.15 Properties. 28 Section 5.16 Full Disclosure 28 Section 5.17 Operating Lease Obligations 29 Section 5.18 Environmental Matters 29 Section 5.19 Insurance 29 i Section 5.20 Use of Proceeds 29 Section 5.21 Solvency 29 Section 5.22 Location of Bank Accounts 30 Section 5.23 Material Contracts 30 Section 5.24 Investment Company Act 30 Section 5.25 Employee and Labor Matters 30 Section 5.26 Customers and Suppliers 30 Section 5.27 No Bankruptcy Filing 30 Section 5.28 Casualty Events 31 Section 5.29 Organizational Information 31 Section 5.30 Equipment 31 Section 5.31 Locations of Collateral 31 Section 5.32 Security Interests 31 Section 5.33 Schedules 31 Section 5.34 Representations and Warranties in Documents; No Default 31 Section 5.35 Reliance 32 Section 5.36 Brokers 32 Section 5.37 Use of Loans 32 ARTICLE VI AFFIRMATIVE COVENANTS 32 Section 6.01 Reporting Requirements 32 Section 6.02 Additional Guaranties and Collateral Security 35 Section 6.03 Compliance with Laws, Etc 35 Section 6.04 Preservation of Existence, Etc 35 Section 6.05 Keeping of Records and Books of Account 36 Section 6.06 Inspection Rights 36 Section 6.07 Maintenance of Properties, Etc 36 Section 6.08 Maintenance of Insurance 36 Section 6.09 Obtaining of Permits, Etc 37 Section 6.10 Environmental 37 Section 6.11 Further Assurances 37 Section 6.12 Change in Collateral; Collateral Records 37 Section 6.13 Landlord Waivers; Collateral Access Agreements 37 Section 6.14 Subordination 38 Section 6.15 Fiscal Year 38 Section 6.16 Key Man Life Insurance 38 Section 6.17 Agent Observers. 38 Section 6.18 Management 39 Section 6.19 Budget 39 Section 6.20 Material Contracts 39 Section 6.21 Right of First Refusal 39 Section 6.22 Amegy Factoring Agreement 39 Section 6.23 Properties 39 ARTICLE VII Negative Covenants 39 Section 7.01 Liens, Etc 40 Section 7.02 Fundamental Changes; Dispositions 40 ii Section 7.03 Change in Nature of Business 40 Section 7.04 Loans, Advances, Investments, Etc 40 Section 7.05 Lease Obligations 41 Section 7.06 Restricted Payments 41 Section 7.07 Federal Reserve Regulations; Use of Proceeds 41 Section 7.08 Transactions with Affiliates 41 Section 7.09 Limitations on Dividends and Other Payment Restrictions Affecting Subsidiaries 41 Section 7.10 Capital Stock 42 Section 7.11 Modifications of Indebtedness, Organizational Documents and Certain Other Agreements; Etc 42 Section 7.12 Investment Company Act of 1940 43 Section 7.13 Compromise of Accounts Receivable 43 Section 7.14 ERISA 43 Section 7.15 Environmental 43 Section 7.16 Certain Agreements; Permits; Authorizations. 43 Section 7.17 Corporate Status 43 Section 7.18 General and Administrative Costs 43 Section 7.19 Indebtedness 43 ARTICLE VIII Financial Covenants 44 Section 8.01 Debt/EBITDA 44 Section 8.02 Interest Coverage 44 Section 8.03 Free Cash Flow Coverage 44 Section 8.04 EBITDA 45 ARTICLE IX OPERATING ACCOUNT 45 Section 9.01 Operating Account 45 ARTICLE X EVENTS OF DEFAULT 46 Section 10.01 Events of Default 46 Section 10.02 Remedies. 48 ARTICLE XI AGENT 49 Section 11.01 Appointment 49 Section 11.02 Nature of Duties 50 Section 11.03 Rights, Exculpation, Etc 50 Section 11.04 Reliance 51 Section 11.05 Indemnification 51 Section 11.06 Agent Individually 51 Section 11.07 Successor Agent 51 Section 11.08 Collateral Matters 52 Section 11.09 Agency for Perfection 53 ARTICLE XII MISCELLANEOUS 53 Section 12.01 Notices, Etc 53 Section 12.02 Amendments, Etc 54 iii Section 12.03 No Waiver; Remedies, Etc 54 Section 12.04 Expenses; Taxes; Attorneys' Fees 55 Section 12.05 Right of Set-off 55 Section 12.06 Severability 56 Section 12.07 Assignments and Participations 56 Section 12.08 Counterparts 58 Section 12.09 GOVERNING LAW 59 Section 12.10 CONSENT TO JURISDICTION; SERVICE OF PROCESS AND VENUE 59 Section 12.11 WAIVER OF JURY TRIAL, ETC 59 Section 12.12 No Party Deemed Drafter 60 Section 12.13 Reinstatement; Certain Payments 60 Section 12.14 Indemnification 60 Section 12.15 Records 61 Section 12.16 Binding Effect 61 Section 12.17 Interest 61 Section 12.18 Confidentiality 62 Section 12.19 Integration 63 Section 12.20 Waiver 63 Section 12.21 Joint and Several Nature of Obligation 63 Schedule 1.01(A) Lenders and Lenders' Commitments Schedule 1.01(B) Equipment Schedule 2.03 Amortization Schedule 5.05 Capitalization Schedule 5.06 Litigation; Commercial Tort Claims Schedule 5.09 ERISA Schedule 5.15 Real Property Schedule 5.17 Operating Lease Obligations Schedule 5.18 Environmental Matters Schedule 5.19 Insurance Schedule 5.20 Use of Proceeds Schedule 5.22 Bank Accounts Schedule 5.23 Material Contracts Schedule 5.29 Name; Jurisdiction of Organization; Organizational ID Number; Chief Place of Business; Chief Executive Office; FEIN Schedule 5.31 Collateral Locations Schedule 5.36 Brokers Schedule 7.04 Permitted Investments Exhibit A Form of Guaranty and Collateral Agreement Exhibit B [Reserved] Exhibit C Form of Notice of Borrowing Exhibit D Form of Opinion of Counsel to the Loan Parties Exhibit E Form of Assignment and Acceptance Exhibit F Form of Warrant Agreement Exhibit G Form of Note iv CREDIT AGREEMENT Credit Agreement, dated as of August 6, 2007 and made effective as of the Effective Date (as hereinafter defined), by and among Deep Down, Inc., a Nevada corporation ("Deep Down" or "Borrower"), the financial institutions from time to time party hereto (each a "Lender" and collectively, the "Lenders") and Prospect Capital Corporation, a Maryland corporation ("Prospect"), as agent for the Lenders (in such capacity, the "Agent"). RECITALS A.The Borrower has requested that the Lenders provide certain loans to the Borrower. B.The Lenders have agreed to make such loans subject to the terms and conditions of this Agreement. C. In consideration of the mutual covenants and agreements herein contained and of the loans, extensions of credit and commitments hereinafter referred to, the parties hereto agree as follows: ARTICLE I DEFINITIONS; CERTAIN TERMS Section 1.01 Definitions.
